     Case 2:18-cv-02181-JAM-DMC Document 83 Filed 09/24/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CURTIS LEE HENDERSON, SR.,                        No. 2:18-CV-2181-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    JOE LIZZARAGA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. On August 17, 2020, Plaintiff filed a motion for a temporary restraining order.

19   See ECF No. 75. On September 21, 2020, Plaintiff filed a request to withdraw his motion for a

20   temporary restraining order. See ECF No. 82. According to Plaintiff, he has refiled the pending

21   motion in the Fresno Division of the Eastern District of California and the motion currently

22   before this Court is therefore moot. Accordingly, Plaintiff’s request to withdraw his motion (ECF

23   No. 82) for a temporary restraining order is hereby granted. The Clerk of the Court is directed to

24   mark Plaintiff’s August 17, 2020 motion as vacated.

25                  IT IS SO ORDERED.

26   Dated: September 24, 2020
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
